DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the Claim Objections & 112(b) Rejection have been fully considered and are persuasive.  The Claim Objections & 112(b) Rejection has been withdrawn. 
Applicant's arguments regarding the 102 Rejection have been fully considered but they are not persuasive. 
Applicant argues “Kjaer does not teach at least ‘in response to detecting that the low voltage event has ended, starting, by the controller, a timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit" and "maintaining, by the controller, the reduced thrust limit of the rotor until the timer expires,’ as recited in claim 1.”
Examiner respectfully disagrees with the applicant. In FIG. 4, Kjaer discloses the following:
t1 as “a grid fault occurs at time t1, so-called low voltage event” (see Kjaer ¶ [0038]);
t2 as “At time t2, the grid fault ends, and the recovery of the utility grid is detected (¶ [0040]);
t3 as “a recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3” (¶ [0038]); & 
a pitch angle “during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position”.


Therefore, Kjaer reasonably  discloses – 
"in response to detecting that the low voltage event has ended [at t2 – see b above], starting, by the controller, a timer defining a time period [the recovery period can be reasonably interpreted as a “time period” – refer to c above] after which the reduced thrust limit is allowed to be increased to a higher thrust limit [when normal operation is resumed (41) – refer to c-d above]" and "maintaining, by the controller, the reduced thrust limit of the rotor until the timer expires [the pitch angle is no longer at the aerodynamically optimal position between t1 & t2, - refer to d above]. 
Moreover (also refer to c-d above), it is reasonable to recognize that  based on Kjaer’s pitch angle – when the actual pitch angle 42 is moved away from the optimal pitch angle 41, torque is reduced – similarly, when the actual pitch angle resumes to normal operation for an optimal pitch angle 41  (refer to c above), torque is increased].
Applicant argues, “Claims 8 and 13 include analogous features. Kjaer teaches a process in which wind turbine blades are pitched to keep the rotor speed below a threshold when a grid fault occurs. Kjaer at [0039]. When the grid fault ends, the wind turbine blades are pitched to an aerodynamically optimal pitch angle. Kjaer at [0041]. Kjaer does not teach that, after the grid fault ends, the pitch of the wind turbine blades is maintained until a timer expires”.
Examiner respectfully disagrees with the applicant. Kjaer reasonably discloses the “maintaining a until the time expires” after when the optimal angle pitch 41 is back to normal operation after passing t3 (refer to FIG. 4 & a-d above).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 11, 13, 15, 17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer (US 2018/0320663).

Regarding Claim 1, Kjaer disclose a method for stabilizing a rotor of a wind turbine [by moving the rotor blades away from the aerodynamically optimal pitch angle] during a time period [at t1] following a low voltage event [“A” grid fault may be a so-called low voltage event] (¶ [0038-0039]; An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span), the method comprising the steps of: 
detecting, by a controller of a wind turbine [the controller aims at keeping the rotor speed below a given overspeed threshold], an occurrence of a low voltage event [where the grid voltage drops, also refer to “A” above] (¶ [0039]; In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold. In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle); 
reducing, by the controller, a thrust limit [during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] of a rotor of the wind turbine in response to detecting the occurrence of the low voltage event [At time t1, the grid fault occurs and the turbine is controlled in a fault mode. In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold] (FIG. 4, ¶ [0039-0040]); 
in response to detecting that the low voltage event has ended [at t2], starting, by the controller, a timer [recovery period 40] defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [This fault is exemplified by the curve GP schematically illustrating the grid power as a function of time, t, where the grid power is lost at time t1 and is recovered at time t2. The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (¶ [0038]); and 


maintaining, by the controller, the reduced thrust limit of the rotor until the timer expires [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]).
Regarding Claim 3, Kjaer disclose the method of claim 1 [see rejected Claim 1],
wherein the reduced thrust limit  is increased to the higher thrust limit after the timer expires [The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (FIG. 4, ¶ [0039-0040]).
Regarding Claim 5, Kjaer disclose the method of claim 1 [see rejected Claim 1], 
wherein the time period is shorter than ten seconds [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (¶ [0038]; Examiner notes that a few milliseconds is “less than ten seconds”).
Regarding Claim 7, Kjaer disclose the method of claim 1 [see rejected Claim 1].
wherein the thrust limit is reduced with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]). 
Regarding Claim 8, Kjaer disclose a control system [200] for stabilizing a rotor [by 27] of a wind turbine [21] during a time period following a low voltaqe event [An example of a grid fault may be a so-called low voltage event] (FIG. 2, ¶ [0038]), the control system comprising: 
an arrangement [arraignment shown in FIG. 2] for detecting an occurrence of a low voltage event, and for detecting that the low voltage event has ended [at t2] (¶[0038]); and 
a controller [27] for reducing a thrust limit of a rotor of a wind turbine, during at least part of the low voltage event (¶ [0039]; In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold. In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle), 
for starting, in response to detecting that the low voltage event has ended, a timer [recovery period 40] defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [This fault is exemplified by the curve GP schematically illustrating the grid power as a function of time, t, where the grid power is lost at time t1 and is recovered at time t2. The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (¶ [0038]), and
 for maintaining the reduced thrust limit of the rotor until the timer expires [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]). 
Regarding Claim 9, Kjaer disclose the control system according to claim 8 [see rejected Claim 8], 
wherein the controller is adapted to increase the reduced thrust limit to the higher thrust limit after the timer expires [The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (FIG. 4, ¶ [0039-0040]).
Regarding Claim 11, Kjaer disclose the control system according to claim 8 [see rejected Claim 8], 
wherein the controller is adapted to reduce the thrust limit with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]). 
Regarding Claim 13, Kjaer discloses a computer program product for performing an operation when the computer program product is run on a microprocessor of a control system of a wind turbine (Claim 19), the operation comprising: 

detecting an occurrence of a low voltage event; reducing a thrust limit of a rotor of the wind turbine in response to detecting the occurrence of the low voltage event [where the grid voltage drops, also refer to “A” above] (¶ [0039]; In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold. In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle); 
in response to detecting that the low voltage event has ended, starting a timer defining a time period after which the reduced thrust limit is allowed to be increased to a higher thrust limit [This fault is exemplified by the curve GP schematically illustrating the grid power as a function of time, t, where the grid power is lost at time t1 and is recovered at time t2. The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (¶ [0038]); and 
maintaining the reduced thrust limit of the rotor until the timer expires a, thereby stabilizing the rotor [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]).
Regarding Claim 15, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13], 
wherein the reduced thrust limit is increased to the higher limit after the timer expires [The grid code may specify a given recovery period 40 before which the turbine should have resumed normal operation, here shown to be before time t3] (FIG. 4, ¶ [0039-0040]).
Regarding Claim 17, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13], wherein the time period is shorter than ten seconds [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (¶ [0038]; Examiner notes that a few milliseconds is “less than ten seconds”).
Regarding Claim 19, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13],
wherein the thrust limit is reduced with a predefined rate [As mentioned, during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0039-0040]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer (US 2018/0320663) according to Claim 1 & 8 and in further view of Egedal (US 2010/0140941).
Regarding Claim 6, Kjaer discloses the method of claim 1 [see rejected Claim 1].
Kjaer does not discloses wherein the reduced thrust limit is at least 20% lower than the higher thrust limit.
Egedal disclose the reduced thrust limit is at least 20% lower than the higher thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust. 


Regarding Claim 18, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13].
Kjaer does not discloses wherein the reduced thrust limit is at least 20% lower than the higher thrust limit.
Egedal disclose the reduced thrust limit is at least 20% lower than the higher thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/
 Examiner, Art Unit 2832